DOWDELL, J.
— The appeal in this case is taken from the decree of the chancellor overruling the demurrers of the several respondents to the bill and the motion of the respondent the Southern Railway Company to dismiss the bill for want of equity. There is much force in the argument of counsel for appellants on the proposition that, since by our statutes courts of law are enabled to compel discovery in actions brought in those courts, the necessity for a resort to a court of equity for *41such purpose no longer' exists. Bills purely for discovery having originated in the theory of assisting a court of law, it would seem logical that when this aid was no longer needed the ground of equity jurisdiction would fail. If the case was one of first impression, the writer of this opinion would be inclined to adopt the views advanced in argument of counsel. But this question was gone over in a recent case by this court (Nixon v. Clear Creek Lumber Co., 150 Ala. 602, 48 South. 805, 9 L. R. A. [N. S.] 1255), in which the decision was adverse to the contention here made. That case is decisive of the case at bar on the question of jurisdiction for discovery, as well as on several other questions here raised by the demurrers. It was there decided that joining of the officers of the respondent corporations as defendants was permissible and proper, although no relief was prayed against them beyond a discovery, citing 1 Pomeroy’s Eq. Jur. p. 194, § 199, to which may be added 2 Story’s Eq. Jur. p. 714, § 1501. The court, then, having acquired jurisdiction for one purpose, will assume it for all needful purposes to a complete determination and settlement of the matters involved in the controversy, though they be of a purely legal nature. This is a well-established rule of equity jurisprudence, requiring no citation of authority.
The bill, however, apart from that of discovery, we think, on the facts stated, is not without equity. As succinctly stated by the chancellor in ruling upon the motion and demurrers the-bill shows an uncertainty and confusion as to which one of the respondents, the Gulf Compress Company or the Southern Railway Company, is primarily liable to the complainant for its alleged loss, or in what proportion the liability should be assessed against them, if both are liable, which is the result of their joint traffic arrangement and their con*42duct under and in pursuance of such traffic arrangement. The allegations of the hill also make a case of privity between said respondents as to the alleged liability to the complainant. —Nixon v. Clear Creek Lumber Co., 123 Ala. 365, 26 South. 225; Mississippi Cotton Compress Co. v. Levi, 83 Miss. 774, 36 South. 281; 1 Pomeroy’s Equity Jur. (3d Ed.) § 186; Fuller v. Insurance Companies (C. C.) 36 Fed. 469, 1 L. R. A. 801. The fact that on an accounting it may result that one of the respondents may be shown to be liable to the complainant on one or more items for which the other respondent is not, and with which such other respond ent is in no wise connected, will not serve to render the bill multifarious in such case as this. In Adams v. Jones, 68 Ala. 117-119, it was said by this court: “Multifariousness, ' abstractly, has been properly said to be incapable of an accurate definition, but is generally unstood to include those cases where a party is brought as a defendant on the record, with a large portion of which, and in the case made by which, he has no connection whatever.” Story’s Equity PL § 530; Kennedy’s Heirs v. Kennedy’s Heirs, 2 Ala. 573. “The objection is greatly a matter of discretion, and so the circumstances under which it is allowed to prevail; so that every case must, in a measure, be governed by what is convenient and equitable under its own peculiar facts, subject to the recognized principles of equity jurisprudence. And it is always proper to exercise this discretion in such manner as to discourage future litigation about the same subject-matter, and prevent a multiplicity of suits, and never so as to do plain violence to the maxim that ‘courts of equity delight'to do justice, and not by halves.’ No universal rule in regard to multifariousness can be, or has been, attempted to be established, as covering all possible cases.” Story’s Eq. PL §§ 72, 284, 530, 531; *43Adams Eq. pp. 309-311; 1 Brick Dig. p. 719, § 158 et iseq.
The bill is not subject to demurrer for tbe nonjoinder of the Northern Alabama Bailway Company as a party respondent. While it might have been joined as a proper party, it is not shown to be a necessary party. It was not-a privy to the traffic arrangements between the Gulf Compress Company and the Southern Bailway Company. Moreover, for any loss of cotton by it as an initial, carrier it was alone responsible to the complainant.
The bill, not being one solely for discovery, ivas not subject to demurrer for waiving answer under oath.— Palliser v. Home Telephone Co., 152 Ala. 44 South. 575. There are other grounds of demnrrer to the interrogatories in the bill and to the prayer of the bill, but we fail to see any merit in them.
The decree appealed from will be here affirmed.
Affirmed.
Tyson, O. J., and Anderson and McClellan, JJ., concur.